Exhibit 10.20

 


NUVEL HOLDINGS, INC.


SECURED CONVERTIBLE PROMISSORY NOTES SUBSCRIPTION AGREEMENT


As of April 2014


Nuvel Holdings, Inc.
20 S. Santa Cruz Ave., Suite 300
Los Gatos, CA  95030


Investors:


1.           Subscription; Escrow Arrangement.


(a)           The undersigned subscriber (the “Subscriber”) hereby irrevocably
subscribes for and agrees to purchase a Secured Convertible Promissory Note in
the form of Exhibit A hereto (each a “Secured Note” and collectively, the
“Secured Notes”) in the principal amount set forth on the signature page hereto
from Nuvel Holdings, Inc., a Florida corporation (the “Company”) in connection
with the Company’s offering (the “Offering”) of up to $1,000,000 in Secured
Notes together with warrants in the form of Exhibit B hereto, to purchase shares
of the Company’s common stock (the “Warrants”; together with the Secured Notes,
the “Securities”) pursuant to the terms set forth in the Offering Documents
(defined below).  This Secured Convertible Note Subscription Agreement and all
Exhibits hereto shall be hereinafter referred to as the “Subscription
Agreement”; together with such Exhibits, the “Offering Documents”.


This subscription is based upon the information provided in the Offering
Documents and upon the Subscriber’s own investigation as to the merits and risks
of this investment.  The Subscriber shall deliver herewith duly executed copies
of the signature pages to the following documents: (i) the Subscription
Agreement, (ii) the Security & Collateral Agent Agreement attached hereto as
Exhibit C, and (iii) the Accredited Investor Questionnaire (the “Investor
Questionnaire”) together with Forms W-8/W-9 (as applicable) attached hereto as
Exhibit D.


It is currently anticipated that final closing in connection with the Offering
shall occur on or before December 31, 2014 (each a “Closing” and each date, a
“Closing Date”), unless otherwise extended by the Company.  As the Offering has
no minimum, Closings may occur on a rolling basis as soon as the applicable
funds are delivered by Subscribers, following the satisfaction of all conditions
precedent to Closing.


The Company shall deliver PDF copies of the executed Note and Warrant issuable
to the Subscriber on or prior to the Closing Date applicable to the
Subscriber.  The Company will deliver originally executed instruments
representing the Subscriber’s Secured Notes and Warrants to the Subscribers
promptly following the Closing Date.


                      (b)           Subject to the terms and conditions
hereinafter set forth, the Subscriber hereby subscribes for and agrees to
purchase the principal amount of Secured Notes from the Company set forth on the
signature page hereof (the “Purchase Price”), and when this Subscription
Agreement is accepted and executed by the Company, the Company agrees to issue
such Secured Notes to the Subscriber.  The total principal amount of Notes
issued will be up to a maximum of $1,000,000 unless increased at the sole
discretion of the Company (the “Maximum Amount”).  The Purchase Price is payable
by check to “Nuvel Holdings, Inc.” or by wire transfer to the Company pursuant
to the following wire instructions:


WIRING INSTRUCTIONS


Bank’s Name and Address:
Wells Fargo bank
 
Los Gatos, CA.
 
 
Name of Account:
Nuvel Holdings, Inc.
   
Reference:
2014 Bridge Subscription
   
Account #:
5306811430
   
ABA Routing #:
121000248



 
 
 


 
- 1 -

--------------------------------------------------------------------------------

 
 

 
 


Provided that (i) the Subscriber has satisfied all conditions set forth herein
(including those set forth in Section 1(d) below), and (ii) the Company has
accepted and executed this Agreement, the Securities purchased by the Subscriber
will be delivered by the Company promptly following the Closing Date.  In the
event that a Closing does not occur, Subscriber’s funds will be returned to the
Subscriber.
 
                      (d)           The parties’ respective obligations to
consummate the transactions described herein shall be subject to the following
conditions: (i) preparation of final documentation satisfactory to the Company,
the Subscribers and their respective counsel, (ii)  execution and delivery of
amendments, signed by a sufficient number of existing Secured Note holders, in
order to amend the existing Offering Documents, (iii) execution and delivery of
default waivers by Alpha Capital Anstalt (“ACA”) regarding the security interest
granted under the Security Agreement will be ranking pari passu with the
security interest that was granted to ACA, and (iv) approval by the Board of
Directors of the Company of the transactions contemplated by the Offering
Documents.
 
2. Subscriber Representations, Warranties and Agreements.  The Subscriber hereby
acknowledges, represents and warrants as follows (with the understanding that
the Company will rely on such representations and warranties in determining,
among other matters, the suitability of this investment for the Subscriber in
order to comply with federal and state securities laws):


(a)           In connection with this subscription, the Subscriber has read this
Subscription Agreement.  The Subscriber acknowledges that this Subscription
Agreement is not intended to set forth all of the information which might be
deemed pertinent by an investor who is considering an investment in the
Securities. It is the responsibility of the Subscriber (i) to determine what
additional information he desires to obtain in evaluating this investment, and
(ii) to obtain such information from the Company.


(b)           THIS OFFERING IS LIMITED TO PERSONS WHO ARE “ACCREDITED
INVESTORS,” AS THAT TERM IS DEFINED IN REGULATION D UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), AND WHO HAVE THE FINANCIAL MEANS AND THE BUSINESS,
FINANCIAL AND INVESTMENT EXPERIENCE AND ACUMEN TO CONDUCT AN INVESTIGATION AS
TO, AND TO EVALUATE, THE MERITS AND RISKS OF THIS INVESTMENT. THE SUBSCRIBER
HEREBY REPRESENTS THAT HE HAS READ, IS FAMILIAR WITH AND UNDERSTANDS RULE 501 OF
REGULATION D UNDER THE ACT.  THE SUBSCRIBER IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A) OF REGULATION D.


(c)           The Subscriber has had full access to all the information which
the Subscriber (or the Subscriber’s advisor(s)) considers necessary or
appropriate to make an informed decision with respect to the Subscriber’s
investment in the Securities. The Subscriber acknowledges that the Company has
made available to the Subscriber and the Subscriber’s advisors the opportunity
to examine and copy any contract, matter or information which the Subscriber
considers relevant or appropriate in connection with this investment and to ask
questions and receive answers relating to any such matters including, without
limitation, the financial condition, management, employees, business,
obligation, corporate books and records, budgets, business plans of and other
matters relevant to the Company. To the extent the Subscriber has not sought
information regarding any particular matter, the Subscriber represents that he
or she had and has no interest in doing so and that such matters are not
material to the Subscriber in connection with this investment.  The Subscriber
has accepted the responsibility for conducting the Subscriber’s own
investigation and obtaining for itself such information as to the foregoing and
all other subjects as the Subscriber deems relevant or appropriate in connection
with this investment. The Subscriber is not relying on any representation other
than that contained herein. The Subscriber acknowledges that no representation
regarding projected revenues or a projected rate of return has been made to it
by any party.
 
 
 
 


 
- 2 -

--------------------------------------------------------------------------------

 
 
 

 


(d)           The Subscriber understands that the offering of the Securities has
not been registered under the Act, in reliance on an exemption for private
offerings provided pursuant to Section 4(2) of the Act and that, as a result,
the Securities will be “restricted securities” as that term is defined in Rule
144 under the Act and, accordingly, under Rule 144 as currently in effect, that
the Securities must be held for at least six months after the investment has
been made (or indefinitely if the Subscriber is deemed an “affiliate” within the
meaning of such rule) unless the Securities are subsequently registered under
the Act and qualified under any other applicable securities law or exemptions
from such registration and qualification are available. The Subscriber
understands that the Company is under no obligation to register the Securities
under the Act or to register or qualify the Securities under any other
applicable securities law, or to comply with any other exemption under the Act
or any other securities law, and that the Subscriber has no right to require
such registration.  The Subscriber further understands that the Offering of the
Securities has not been qualified or registered under any foreign or state
securities laws in reliance upon the representations made and information
furnished by the Subscriber herein and any other documents delivered by the
Subscriber in connection with this subscription; that the offering has not been
reviewed by the SEC or by any foreign or state securities authorities; that the
Subscriber’s rights to transfer the Securities will be restricted, which
includes restrictions against transfers unless the transfer is not in violation
of the Act and applicable state securities laws (including investor suitability
standards); and that the Company may in its sole discretion require the
Subscriber to provide at Subscriber’s own expense an opinion of its counsel to
the effect that any proposed transfer is not in violation of the Act or any
state securities laws.


(e)           The Subscriber is empowered and duly authorized to enter into this
Subscription Agreement which constitutes a valid and binding agreement of the
Subscriber enforceable against the Subscriber in accordance with its terms and
the person signing this Subscription Agreement on behalf of the Subscriber is
empowered and duly authorized to do so.


(f)           The Subscriber acknowledges that there will be no market for the
Securities and that the Subscriber may not be able to sell or dispose of them;
the Subscriber has liquid assets sufficient to assure that the purchase price of
the Securities will cause no undue financial difficulties and that, after
purchasing the Securities the Subscriber will be able to provide for any
foreseeable current needs and possible personal contingencies; the Subscriber is
able to bear the risk of illiquidity and the risk of a complete loss of this
investment.


(g)           The information in any documents delivered by the Subscriber in
connection with this subscription, including, but not limited to the Investor
Questionnaire, is true, correct and complete in all respects as of the date
hereof. The Subscriber agrees promptly to notify the Company in writing of any
change in such information after the date hereof.


(h)           The offering and sale of the Securities to the Subscriber were not
made through any advertisement in printed media of general and regular paid
circulation, radio or television or any other form of advertisement, or as part
of a general solicitation.


(i)           The Subscriber recognizes that an investment in the Securities
involves significant risks, which risks could give rise to the loss of the
Subscriber’s entire investment in such securities.


(j)           The Subscriber is acquiring the Securities, as principal, for the
Subscriber’s own account for investment purposes only, and not with a present
intention toward or for the resale, distribution or fractionalization thereof,
and no other person has a beneficial interest in the Securities. The Subscriber
has no present intention of selling or otherwise distributing or disposing of
the Securities, and understands that an investment in the Securities must be
considered a long-term illiquid investment.


3.           Representations and Warrants of the Company.  As a material
inducement of the Subscriber to enter into this Subscription Agreement and
subscribe for the Securities, the Company represents and warrants to the
Subscriber, as of the date hereof, as follows:
 
 
 

 


 
- 3 -

--------------------------------------------------------------------------------

 


 
 

 
(a)           Organization and Standing.  The Company is a duly organized
corporation, validly existing and in good standing under the laws of the State
of Florida, has full power to carry on its business as and where such business
is now being conducted and to own, lease and operate the properties and assets
now owned or operated by it and is duly qualified to do business and is in good
standing in each jurisdiction where the conduct of its business or the ownership
of its properties requires such qualification except where the failure to be so
qualified would not have a Material Adverse Effect.  “Material Adverse Effect”
means any circumstance, change in, or effect on the Company that, individually
or in the aggregate with any other similar circumstances, changes in, or effects
on, the Company taken as a whole: (i) is, or is reasonably expected to be,
materially adverse to the business, operations, assets, liabilities, employee
relationships, customer or supplier relationships, prospects, results of
operations or the condition (financial or otherwise) of the Company taken as a
whole, or (ii) is reasonably expected to adversely affect the ability of the
Company to operate or conduct the Company’s business in the manner in which it
is currently operated or conducted or proposed to be operated or conducted by
the Company; provided however, that none of the following shall be deemed in and
of themselves, either alone or in combination, to constitute, and none of the
following shall be taken into account in determining whether there has been or
will be, a Material Adverse Effect: (i) any change, event, state of facts or
development generally affecting the general political, economic or business
conditions of the United States; (ii) any change, event, state of facts or
development generally affecting the medical device industry; (iii) any change,
event, state of facts or development arising from or relating to compliance with
the terms of this Agreement; (iv) acts of war (whether or not declared), the
commencement, continuation or escalation of a war, acts of armed hostility,
sabotage or terrorism or other international or national calamity or any
material worsening of such conditions; (v) changes in laws or GAAP after date
hereof or interpretation thereof; or (vi) any matter set forth in the Offering
Documents or the Schedules or Exhibits thereto.


(b)           Authority.  The execution, delivery and performance of this
Subscription Agreement and the other Offering Documents by the Company and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by the Board of Directors of the Company.


(c)           No Conflict.  The execution, delivery and performance of this
Subscription Agreement and the other Offering Documents, and the consummation of
the transactions contemplated hereby and thereby do not (i) violate or conflict
with the Company’s Articles of Incorporation, By-laws or other organizational
documents, (ii) conflict with or result (with the lapse of time or giving of
notice or both) in a material breach or default under any material agreement or
instrument to which the Company is a party or by which the Company is otherwise
bound, or (iii) violate any order, judgment, law, statute, rule or regulation
applicable to the Company, except where such violation, conflict or breach would
not have a Material Adverse Effect.  This Subscription Agreement and the other
Offering Documents when executed by the Company will be a legal, valid and
binding obligation of the Company enforceable in accordance with its terms
(except as may be limited by bankruptcy, insolvency, reorganization, moratorium
and similar laws and equitable principles relating to or limiting creditors’
rights generally).


(d)           Authorization.  Issuance of the Securities to the Subscriber has
been duly authorized by all appropriate corporate actions of the Company.


(e)           Litigation and Other Proceedings.  There are no actions, suits,
proceedings or investigations pending or, to the knowledge of the Company,
threatened against the Company at law or in equity before or by any court or
Federal, state, municipal or their governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign which could materially
adversely affect the Company.  The Company is not subject to any continuing
order, writ, injunction or decree of any court or agency against it which would
have a material adverse effect on the Company.


(f)           Consents/Approvals.  No consents, filings (other than Federal and
state securities filings relating to the issuance of the Securities pursuant to
applicable exemptions from registration, which the Company hereby undertakes to
make in a timely fashion), authorizations or other actions of any governmental
authority are required to be obtained or made by the Company for the Company’s
execution, delivery and performance of this Subscription Agreement which have
not already been obtained or made or will be made in a timely manner following
the Closing.
 
 
 

 
 
- 4 -

--------------------------------------------------------------------------------

 


 
 

 
(g)           No Commissions.  The Company has not incurred any obligation for
any finder’s, broker’s or agent’s fees or commissions in connection with the
transaction contemplated hereby.


(h)           Capitalization.  A capitalization table illustrating the
authorized and the outstanding capital stock of the Company as of the date
hereof is attached as Schedule 3(h).  All of such outstanding shares have been,
or upon issuance will be, validly issued, fully paid and nonassessable.  As of
the date hereof, except as disclosed in Schedule 3(h), (i) no shares of the
Company’s capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company, (ii)
there are no outstanding debt securities, (iii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its subsidiaries is obligated to register the
sale of any of their securities under the Act, (v) there are no outstanding
securities of the Company or any of its subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its subsidiaries
is or may become bound to redeem a security of the Company or any of its
subsidiaries, and (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance or
exercise of the Securities or Warrants as described in this Subscription
Agreement.  The Company has furnished to the Subscriber true and correct copies
of the Company’s Articles of Incorporation, as amended and as in effect on the
date hereof (the “Articles of Incorporation”), and the Company’s By-laws, as in
effect on the date hereof (the “By-laws”), and the terms of all securities
convertible or exchangeable into or exercisable for Common Stock and the
material rights of the holders thereof in respect thereto.  Schedule 3(h) also
lists all outstanding debt of the Company for borrowed money (other than the
Secured Notes previously issued in the Offering).


(i)           No Disqualification Events. To the Company’s Knowledge, none of
the Company, any of its predecessors, any affiliated issuer, any director,
executive officer, other officer of the Company participating in the offering
contemplated hereby, any beneficial owner of 20% or more of the Company's
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the 1933 Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person”) is subject to any of the "Bad Actor" disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.


(j)           Intellectual Property Rights. The Company and its subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.  The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others and, except as set forth on
Schedule 3(j), there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company or
its subsidiaries regarding trademarks, trade name rights, patents, patent
rights, inventions, copyrights, licenses, service names, service marks, service
mark registrations, trade secrets or other infringement.


(k)           Title.  The Company and its subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as are described in Schedule 3(k) or such as do not
materially and adversely affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its subsidiaries.  Any real property and facilities held under lease by the
Company or any of its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries.
 
 
 

 
 
- 5 -

--------------------------------------------------------------------------------

 


 
 

 
(l)           Compliance with Laws. The business of the Company and its
subsidiaries has been and is presently being conducted so as to comply with all
applicable material federal, state and local governmental laws, rules,
regulations and ordinances.


(m)           Restrictions on Business Activities.  There is no judgment, order,
decree, writ or injunction binding upon the Company or any subsidiary or, to the
knowledge of the Company or any subsidiary, threatened that has or could
prohibit or impair the conduct of their respective businesses as currently
conducted or any business practice of the Company or any subsidiary, including
the acquisition of property, the provision of services, the hiring of employees
or the solicitation of clients, in each case either individually or in the
aggregate.


(n)           Disclosure. No representation or warranty by the Company in this
Subscription Agreement, the other Offering Documents, nor in any certificate,
Schedule or Exhibit delivered or to be delivered pursuant to this Subscription
Agreement or the other Offering Documents contains or will contain any untrue
statement of material fact or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.  To
the knowledge of the Company and its subsidiaries at the time of the execution
of this Subscription Agreement, there is no information concerning the Company
and its subsidiaries or their respective businesses which has not heretofore
been disclosed to the Subscribers that would have a Material Adverse Effect.


4.           Legends.  The Subscriber understands and agrees that the Company
will cause any necessary legends to be placed upon any instruments(s) evidencing
ownership of the Securities, together with any other legend that may be required
by federal or state securities laws or deemed necessary or desirable by the
Company.


5.           General Provisions.


(a)           Confidentiality.  The Subscriber covenants and agrees that it will
keep confidential and will not disclose or divulge any confidential or
proprietary information that such Subscriber may obtain from the Company
pursuant to financial statements, reports, and other materials submitted by the
Company to such Subscriber in connection with this Offering or as a result of
discussions with or inquiry made to the Company, unless such information is
known, or until such information becomes known, to the public through no action
by the Subscriber; provided, however, that a Subscriber may disclose such
information to its attorneys, accountants, consultants, and other professionals
to the extent necessary in connection with his or her investment in the Company
so long as any such professional to whom such information is disclosed is made
aware of the Subscriber’s obligations hereunder and such professional agrees to
be likewise bound as though such professional were a party hereto and may be
disclosed as a result of a court order or government action.


(b)           Successors.  The covenants, representations and warranties
contained in this Subscription Agreement shall be binding on the Subscriber’s
and the Company’s heirs and legal representatives and shall inure to the benefit
of the respective successors and assigns of the Company.  The rights and
obligations of this Subscription Agreement may not be assigned by any party
without the prior written consent of the other party.


(c)           Counterparts.  This Subscription Agreement may be executed in
counterparts, each of which shall be deemed an original agreement, but all of
which together shall constitute one and the same instrument.


(d)           Execution by Facsimile.  Execution and delivery of this
Subscription Agreement by facsimile transmission (including the delivery of
documents in Adobe PDF format) shall constitute execution and delivery of this
Agreement for all purposes, with the same force and effect as execution and
delivery of an original manually signed copy hereof.


(e)           Governing Law and Jurisdiction.  This Subscription Agreement shall
be governed by and construed in accordance with the laws of the State of New
York applicable to contracts to be wholly performed within such state and
without regard to conflicts of laws provisions that would result in the
application of any laws other than the laws of the State of New York.  Any legal
action or proceeding arising out of or relating to this Subscription Agreement
and/or the other Offering Documents may be instituted in the courts of the State
of New York sitting in New York County or in the United States of America for
the Southern District of New York, and the parties hereto irrevocably submit to
the jurisdiction of each such court in any action or proceeding.  Subscriber
hereby irrevocably waives and agrees not to assert, by way of motion, as a
defense, or otherwise, in every suit, action or other proceeding arising out of
or based on this Subscription Agreement and/or the other Offering Documents and
brought in any such court, any claim that Subscriber is not subject personally
to the jurisdiction of the above named courts, that Subscriber’s property is
exempt or immune from attachment or execution, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.
 
 
 
 


 
- 6 -

--------------------------------------------------------------------------------

 


 
 

 
(f)           (i)           Indemnification Generally.  The Company, on the one
hand, and the Subscriber, on the other hand (each an “Indemnifying Party”),
shall indemnify the other from and against any and all losses, damages,
liabilities, claims, charges, actions, proceedings, demands, judgments,
settlement costs and expenses of any nature whatsoever (including, without
limitation, reasonable attorneys’ fees and expenses) resulting from any breach
of a representation and warranty, covenant or agreement by the Indemnifying
Party and all claims, charges, actions or proceedings incident to or arising out
of the foregoing.


(ii)           Indemnification Procedures. Each person entitled to
indemnification under this Section 6 (an “Indemnified Party”) shall give notice
as promptly as reasonably practicable to each party required to provide
indemnification under this Section 6 of any action commenced against or by it in
respect of which indemnity may be sought hereunder, but failure to so notify an
Indemnifying Party shall not release such Indemnifying Party from any liability
that it may have, otherwise than on account of this indemnity agreement so long
as such failure shall not have materially prejudiced the position of the
Indemnifying Party.  Upon such notification, the Indemnifying Party shall assume
the defense of such action if it is a claim brought by a third party, and, if
and after such assumption, the Indemnifying Party shall not be entitled to
reimbursement of any expenses incurred by it in connection with such action
except as described below.  In any such action, any Indemnified Party shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless (A) the Indemnifying
Party and the Indemnified Party shall have mutually agreed to the contrary, or
(B) the named parties in any such action (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing or conflicting interests between them.  The Indemnifying
Party shall not be liable for any settlement of any proceeding effected without
its written consent (which shall not be unreasonably withheld or delayed by such
Indemnifying Party), but if settled with such consent or if there be final
judgment for the plaintiff, the Indemnifying Party shall indemnify the
Indemnified Party from and against any loss, damage or liability by reason of
such settlement or judgment.


(g)           Notices.  All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be delivered by certified
or registered mail (first class postage pre-paid), guaranteed overnight
delivery, or facsimile transmission if such transmission is confirmed by
delivery by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery, to the following addresses and facsimile numbers
(or to such other addresses or facsimile numbers which such party shall
subsequently designate in writing to the other party):


(i)           if to the Company:


Nuvel Holdings, Inc.
20 S. Santa Cruz Ave., Suite 300
Los Gatos, CA  95030
Attention:  Jay Elliot, Chairman
Email: jelliot@nuvelinc.com


(ii)           if to the Subscriber to the address set forth next to its name on
the signature page hereto.


(h)           Entire Agreement.  This Subscription Agreement (including the
Exhibits attached hereto) and other Offering Documents delivered at the Closing
pursuant hereto, contain the entire understanding of the parties in respect of
its subject matter and supersedes all prior agreements and understandings
between or among the parties with respect to such subject matter.  The Exhibits
constitute a part hereof as though set forth in full above.
 
 
 
 


 
- 7 -

--------------------------------------------------------------------------------

 


 
 

 
(i)           Amendment; Waiver.  This Subscription Agreement may not be
modified, amended, supplemented, canceled or discharged, except by written
instrument executed by both parties.  No failure to exercise, and no delay in
exercising, any right, power or privilege under this Subscription Agreement
shall operate as a waiver, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude the exercise of any other right,
power or privilege.  No waiver of any breach of any provision shall be deemed to
be a waiver of any proceeding or succeeding breach of the same or any other
provision, nor shall any waiver be implied from any course of dealing between
the parties.  No extension of time for performance of any obligations or other
acts hereunder or under any other agreement shall be deemed to be an extension
of the time for performance of any other obligations or any other acts.  The
rights and remedies of the parties under this Subscription Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other.


 
 
 
 
 
 
 
 
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 


 
- 8 -

--------------------------------------------------------------------------------

 


 
 
SIGNATURE PAGE TO SECURED CONVERTIBLE PROMISSORY NOTES SUBSCRIPTION AGREEMENT


INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT STRICTLY CONFIDENTIAL


DOLLAR AMOUNT INVESTED $_____________________________


NAME IN WHICH NOTE AND WARRANT SHOULD BE ISSUED: 

AMOUNT INVESTED TO BE SENT
VIA:                                                                            □
Check (enclosed)                                           □ Wire


Address Information
 
For individual subscribers this address should be the Subscriber’s primary legal
residence.  For entities other than individual subscribers, please provide
address information for the entities primary place of business.  Information
regarding a joint subscriber should be included in the column at right.


 
_________________________________
Legal Address
 
_________________________________
Legal Address
 
_________________________________
City, State, and Zip Code
 
_________________________________
City, State, and Zip Code



Alternate Address Information
 
Subscribers who wish to receive correspondence at an address other than the
address listed above should complete the Alternate Address section below.


 
_________________________________
Alternate Address for Correspondence
 
_________________________________
Alternate Address for Correspondence
 
_________________________________
City, State and Zip Code
 
_________________________________
City, State and Zip Code
 
_________________________________
Telephone
 
_________________________________
Telephone
 
_________________________________
Facsimile
 
_________________________________
Facsimile
 
_________________________________
Tax ID # or Social Security #
 
 
_________________________________
Tax ID # or Social Security #
 
AGREED AND SUBSCRIBED
 
 
This __ day of __________, 201_
 
By:   _________________________________
Name:
Title (if any):
AGREED AND SUBSCRIBED
SIGNATURE OF JOINT SUBSCRIBER (if any)
 
This __ day of __________, 201_
 
By:_________________________________
Name:
Title (if any):
 
 
_________________________________________
Subscriber Name (Typed or Printed)
 
___________________________________________
Additional Subscriber Name (Typed or Printed)

 
 

 
[SIGNATURE PAGE TO NOTE SUBSCRIPTION AGREEMENT]
 
 
 
- 9 -

--------------------------------------------------------------------------------

 


 
 
CERTIFICATE OF SIGNATORY


(To be completed if the Secured Note is
being subscribed for by an entity)




I, ________________________, am the_______________________________ of
_____________________________________________ (the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Notes, and certify further that the Subscription Agreement has been duly and
validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.


IN WITNESS WHEREOF, I have set my hand this ____ day of _______________, 201_.




______________________________________
(Signature)






 
 
 
 

 






[SIGNATURE PAGE TO NOTE SUBSCRIPTION AGREEMENT]
 
 
 
- 10 -

--------------------------------------------------------------------------------

 






EXHIBIT A


Secured Convertible Promissory Note


Exhibit 4.9 to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2014 is incorporated by reference herein.












 
 
 
 
 
 

 


 
A - 1

--------------------------------------------------------------------------------

 




EXHIBIT B


Common Stock Purchase Warrant


Exhibit 4.10 to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2014 is incorporated by reference herein.














 
 
 
 

 




 
B - 1

--------------------------------------------------------------------------------

 




EXHIBIT C


Security and Collateral Agent Agreement




 
 
 
 
 

 


 
C - 1

--------------------------------------------------------------------------------

 
 
 

 
SECURITY AND COLLATERAL AGENT AGREEMENT


This SECURITY AND COLLATERAL AGENT AGREEMENT (this “Agreement”) dated as of
_________________, 2014, by and among Nuvel Holdings, Inc., a Florida
corporation (the “Company”), Escrow, LLC (the “Collateral Agent”), and the
parties identified on Schedule A hereto (each, individually, a “Lender” and
collectively, the “Lenders”), who hold or will acquire Secured Convertible Notes
(“Secured Notes”) issued or to be issued by the Company.


WHEREAS, the Lenders have made, are making and will be making loans to the
Company (the “Offering”) that are evidenced by the Secured Notes and secured by
the Collateral (as defined below);
 
WHEREAS, the parties hereto wish to provide for the orderly administration of
such Collateral by requiring each Lenders to appoint the Collateral Agent, and
the Collateral Agent has agreed to accept such appointment and to receive, hold
and deliver such Collateral, all upon the terms and subject to the conditions
hereinafter set forth; and


WHEREAS, the Lenders wish to delegate to the Collateral Agent the enforcement of
certain rights of the Lenders under the Secured Notes and this Agreement to
provide for the orderly administration of such rights.


NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the parties hereto agree as follows:


1.           Security Interest.


(a)           Creation of Security Interest.  In order to secure the payment of
the principal and interest and all other obligations of the Company to the
Lenders under the Secured Notes (the “Secured Obligations”), the Company hereby
grants to each Lender (or its designee) (each a “Secured Party” and together,
the “Secured Parties”) a first priority security interest, which is senior to
any other debts of the Company except as set forth on Schedule 1(a) (the
“Security Interest”) in the assets of the Company set forth on Schedule B hereto
(the “Collateral”) on the terms and conditions set forth in this Agreement, the
Subscription Agreement, the Secured Notes, the Common Stock Purchase Warrant and
all exhibits and schedules thereto (the “Loan Documents”).


(b)           Rights of Secured Party.


(i)           The Company shall execute and deliver to the Collateral Agent
concurrently with the execution and delivery of this Agreement (or a joinder
hereto) and at any time thereafter at the reasonable request of the Collateral
Agent, all financing statements, continuation financing statements, fixture
filings, security agreements, mortgages, pledges, assignments, endorsements of
certificates of title, applications for title, affidavits, reports, notices,
schedules of accounts, letters of authority, and all other documents that the
Collateral Agent may reasonably request, in form reasonably satisfactory to the
Collateral Agent, to perfect and maintain perfected the Secured Party’s
continuing security interests in the Collateral and in order to fully consummate
all of the transactions contemplated under the Borrower Documents, the Company
hereby authorizes the Collateral Agent to file and/or record such financing
statements and other documents as the Collateral Agent deems reasonably
necessary to perfect and maintain the Secured Parties’ continuing security
interest in the Collateral.


(ii)           Each Secured Party shall have all of the rights and remedies
provided to secured parties or noteholders by the New York Uniform Commercial
Code and other applicable law.


(c)           Termination of the Security Interest.  The Security Interest shall
terminate when all the Secured Obligations have been fully and indefeasibly paid
in full (or converted into equity securities of the Company in accordance with
the terms of the applicable Secured Notes), at which time the Collateral Agent
shall execute and deliver to the Company all Uniform Commercial Code termination
statements and similar documents which the Company shall reasonably request to
evidence such termination.


(d)           The Collateral Agent hereby acknowledges that any Collateral held
by the Collateral Agent is held for the benefit of the Lenders in accordance
with this Agreement and the Loan Documents.  No reference to the Loan Documents
or any other instrument or document shall be deemed to incorporate any term or
provision thereof into this Agreement unless expressly so provided.
 
 
 

 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 

 


                      (e)           The Collateral Agent will distribute in
accordance with the Loan Documents any proceeds received from the Collateral
which are distributable to the Lenders in proportion to their respective
interests in the Secured Obligations.


2.           Appointment of the Collateral Agent.


(a)           The Lenders hereby appoint the Collateral Agent (and the
Collateral Agent hereby accepts such appointment) to take any action including,
without limitation, the registration of any Collateral in the name of the
Collateral Agent or its nominees prior to or during the continuance of an Event
of Default (as defined in the Loan Documents), the exercise of voting rights
upon the occurrence and during the continuance of an Event of Default, the
application of any cash collateral received by the Collateral Agent to the
payment of the Secured Obligations, the making of any demand under the Loan
Documents, the exercise of any remedies given to the Collateral Agent pursuant
to the Loan Documents and the exercise of any authority pursuant to the
appointment of the Collateral Agent as an attorney-in-fact pursuant to the Loan
Documents that the Collateral Agent deems necessary or proper for the
administration of the Collateral pursuant to the Loan Documents.  Upon
disposition of the Collateral in accordance with the Loan Documents, the
Collateral Agent shall promptly distribute any cash or Collateral in accordance
with Section 2(b) below.  The Lenders must notify the Collateral Agent in
writing of the issuance of Secured Notes to Lenders by the Company.  The
Collateral Agent will not be required to act hereunder in connection with any
Secured Note the issuance of which was not disclosed in writing to the
Collateral Agent nor will the Collateral Agent be required to act on behalf of
any assignee of any Secured Note without the written consent of Collateral
Agent.


(b)           All proceeds received by the Collateral Agent for the benefit of
the Lenders in respect of any sale, collection or other enforcement or
disposition of Collateral, shall be applied (after deduction of any amounts
payable to the Collateral Agent) against the Secured Obligations pro rata among
the Lenders in proportion to their interests in the Secured Obligations.   Upon
payment in full of all Secured Obligations, the Company shall be entitled to the
return of all Collateral, including cash, which has not been used or applied
toward the payment of the Secured Obligations or used or applied to any and all
costs or expenses of the Collateral Agent incurred in connection with the
liquidation of the Collateral (unless another person is legally entitled
thereto).  Any assignment of Collateral by the Collateral Agent to the Company
shall be without representation or warranty of any nature whatsoever and wholly
without recourse.  To the extent allowed by law, each Lender may purchase the
Collateral and pay for such purchase by offsetting up to such Lender’s pro rata
portion of the purchase price with sums owed to such Lender by the Company
arising under the Secured Obligations or any other source.


3.           Action by the Majority in Interest.


(a)           Certain Actions.  Each of the Lenders covenants and agrees that
only a Majority in Interest (as defined below) shall have the right, but not the
obligation, to undertake the following actions (it being expressly understood
that each Lender hereby expressly waives any rights to take any of the following
actions that such Lender may otherwise have under the Loan Documents):


(i)           Acceleration.  If an Event of Default occurs, after the applicable
cure period, if any, a Majority in Interest may, on behalf of all the Lenders,
instruct the Collateral Agent to provide to Company notice to cure such default
and/or declare the unpaid principal amount of the Secured Notes to be due and
payable, together with any and all accrued interest thereon and all costs
payable pursuant to the Secured Notes;


(ii)           Enforcement.  Upon the occurrence of any Event of Default after
the applicable cure period, if any, a Majority in Interest may instruct the
Collateral Agent to proceed to protect, exercise and enforce, on behalf of all
of the Lenders, their rights and remedies under the Loan Documents against the
Company, and such other rights and remedies as are provided by law or equity;


(iii)           Amendment.  A Majority in Interest may instruct the Collateral
Agent to waive, amend, supplement or modify any term, condition or other
provision in the Secured Notes or other Loan Documents in accordance with the
terms of the Secured Notes or the other Loan Documents so long as such waiver,
amendment, supplement or modification is made with respect to all of the Secured
Notes and with the same force and effect with respect to each of the Lenders.
 
 
 

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 

 


(b)           Permitted Subordination.  A Majority in Interest may instruct the
Collateral Agent to agree to subordinate any Collateral to any claim and may
enter into any agreement with the Company to evidence such subordination;
provided, however, that subsequent to any such subordination, each Secured Note
shall remain pari passu with the other Secured Notes held by the Lenders.


(c)           Further Actions.  A Majority in Interest may instruct the
Collateral Agent to take any action that it may take under this Agreement by
instructing the Collateral Agent in writing to take such action on behalf of all
the Lenders.


           (d)           Majority in Interest.  For so long as any obligations
remain outstanding on the Secured Notes, for purposes of this Agreement,
“Majority in Interest” shall mean Lenders who hold not less than 50% of the
aggregate principal amount of all Secured Notes then outstanding.


4.           Power of Attorney.


(a)           To effectuate the terms and provisions hereof, the Lenders hereby
appoint the Collateral Agent as their attorney-in-fact (and the Collateral Agent
hereby accepts such appointment) for the purpose of carrying out the provisions
of this Agreement including, without limitation, taking any action on behalf of,
or at the instruction of, the Majority in Interest at the written direction of
the Majority in Interest and executing any consent authorized pursuant to this
Agreement and taking any action and executing any instrument that the Collateral
Agent may deem necessary or advisable (and lawful) to accomplish the purposes
hereof.


(b)           All acts done under the foregoing authorization are hereby
ratified and approved and neither the Collateral Agent nor any designee nor
agent thereof shall be liable for any acts of commission or omission, for any
error of judgment, for any mistake of fact or law except for acts of gross
negligence or willful misconduct.


(c)           This power of attorney, being coupled with an interest, is
irrevocable while this Agreement remains in effect.


5.           Expenses of the Collateral Agent.  The Lenders shall pay any and
all reasonable costs and expenses incurred by the Collateral Agent, including,
without limitation, reasonable costs and expenses relating to all waivers,
releases, discharges, satisfactions, modifications and amendments of this
Agreement, the administration and holding of the Collateral, insurance expenses,
and the enforcement, protection and adjudication of the parties’ rights
hereunder by the Collateral Agent, including, without limitation, the reasonable
disbursements, expenses and fees of the attorneys the Collateral Agent may
retain, if any, each of the foregoing in proportion to their holdings of the
Secured Notes.


6.           Reliance on Documents and Experts.  The Collateral Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, statement,
paper, document, writing or communication (which may be by telegram, cable,
telex, telecopier, or telephone) reasonably believed by it to be genuine and to
have been signed, sent or made by the proper person or persons, and upon
opinions and advice of its own legal counsel, independent public accountants and
other experts selected by the Collateral Agent.


7.           Duties of the Collateral Agent; Standard of Care.


(a)           The Collateral Agent’s only duties are those expressly set forth
in this Agreement, and the Collateral Agent hereby is authorized to perform
those duties in accordance with commercially reasonable practices.  The
Collateral Agent may exercise or otherwise enforce any of its rights, powers,
privileges, remedies and interests under this Agreement and applicable law or
perform any of its duties under this Agreement by or through its officers,
employees, attorneys, or agents.


(b)           The Collateral Agent shall act in good faith and with that degree
of care that an ordinarily prudent person in a like position would use under
similar circumstances.
 
 
 
 

 
 
- 3 -

--------------------------------------------------------------------------------

 


 
 

 


(c)           Any funds held by the Collateral Agent hereunder need not be
segregated from other funds except to the extent required by law.  The
Collateral Agent shall be under no liability for interest on any funds received
by it hereunder.


8.           Resignation.  The Collateral Agent may resign and be discharged of
its duties hereunder at any time by giving written notice of such resignation to
the other parties hereto, stating the date such resignation is to take
effect.  Within five days of the giving of such notice, a successor collateral
agent shall be appointed by the Majority in Interest; provided, however, that if
the Lenders are unable so to agree upon a successor within such time period, and
notify the Collateral Agent during such period of the identity of the successor
collateral agent, the successor collateral agent may be a person designated by
the Collateral Agent, and any and all fees of such successor collateral agent
shall be the joint and several obligation of the Lenders.  The Collateral Agent
shall continue to serve until the effective date of the resignation or until its
successor accepts the appointment and receives the Collateral held by the
Collateral Agent but shall not be obligated to take any action hereunder.  The
Collateral Agent may deposit any Collateral with the Supreme Court of the State
of New York for New York County or any such other court in New York State that
accepts such Collateral.


9.           Exculpation.  The Collateral Agent and its officers, employees,
attorneys and agents, shall not incur any liability whatsoever for the holding
or delivery of documents or the taking of any other action in accordance with
the terms and provisions of this Agreement, for any mistake or error in
judgment, for compliance with any applicable law or any attachment, order or
other directive of any court or other authority (irrespective of any conflicting
term or provision of this Agreement), or for any act or omission of any other
person engaged by the Collateral Agent in connection with this Agreement, unless
occasioned by the exculpated person’s own gross negligence or willful
misconduct; and each party hereto hereby waives any and all claims and actions
whatsoever against the Collateral Agent and its officers, employees, attorneys
and agents, arising out of or related directly or indirectly to any or all of
the foregoing acts, omissions and circumstances.


10.           Indemnification.  The Lenders hereby agree to indemnify, reimburse
and hold harmless the Collateral Agent and its directors, officers, employees,
attorneys and agents, jointly and severally, from and against any and all
claims, liabilities, losses and expenses that may be imposed upon, incurred by,
or asserted against any of them, arising out of or related directly or
indirectly to this Agreement or the Collateral, except such as are occasioned by
the indemnified person’s own gross negligence or willful misconduct.


11.           Miscellaneous.


(a)           Rights and Remedies Not Waived.  No act, omission or delay by the
Collateral Agent shall constitute a waiver of the Collateral Agent’s rights and
remedies hereunder or otherwise.  No single or partial waiver by the Collateral
Agent of any default hereunder or right or remedy that it may have shall operate
as a waiver of any other default, right or remedy or of the same default, right
or remedy on a future occasion.


(b)           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
conflicts of laws that would result in the application of the substantive laws
of another jurisdiction.


(c)           Waiver of Jury Trial and Setoff; Consent to Jurisdiction; Etc.


(i)           In any litigation in any court with respect to, in connection
with, or arising out of this Agreement or any instrument or document delivered
pursuant to this Agreement, or the validity, protection, interpretation,
collection or enforcement hereof or thereof, or any other claim or dispute
howsoever arising, between the Collateral Agent and the Lenders or any Lender,
then each Lender, to the fullest extent it may legally do so, (A) waives the
right to interpose any setoff, recoupment, counterclaim or cross-claim in
connection with any such litigation, irrespective of the nature of such setoff,
recoupment, counterclaim or cross-claim, unless such setoff, recoupment,
counterclaim or cross-claim could not, by reason of any applicable federal or
state procedural laws, be interposed, pleaded or alleged in any other action;
and (B) WAIVES TRIAL BY JURY IN CONNECTION WITH ANY SUCH LITIGATION AND ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES.  EACH LENDER AGREES THAT THIS SECTION 11(c) IS A
SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND ACKNOWLEDGE THAT THE
COLLATERAL AGENT WOULD NOT ENTER THIS AGREEMENT IF THIS SECTION 11(c) WERE NOT
PART OF THIS AGREEMENT.
 
 
 

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 

 


(ii)           Each Lender irrevocably consents to the exclusive jurisdiction of
any State or Federal Court located within the County of New York, State of New
York, in connection with any action or proceeding arising out of or relating to
this Agreement or any document or instrument delivered pursuant to this
Agreement or otherwise.  In any such litigation, each Lender waives, to the
fullest extent it may effectively do so, personal service of any summons,
complaint or other process and agree that the service thereof may be made by
certified or registered mail directed to such Lender at its address for notice
determined in accordance with Section 11(e) hereof.  Each Lender hereby waives,
to the fullest extent it may effectively do so, the defenses of forum non
conveniens and improper venue.


(d)           Admissibility of this Agreement.  Each of the Lenders agrees that
any copy of this Agreement signed by it and transmitted by telecopier for
delivery to the Collateral Agent shall be admissible in evidence as the original
itself in any judicial or administrative proceeding, whether or not the original
is in existence.


(e)           Address for Notices. Any notice or other communication under the
provisions of this Agreement shall be given in writing and delivered in person,
by reputable overnight courier or delivery service, by facsimile machine
(receipt confirmed) with a copy sent by first class mail on the date of
transmissions, or by registered or certified mail, return receipt requested,
directed to such party’s addresses set forth below (or to any new address of
which any party hereto shall have informed the others by the giving of notice in
the manner provided herein):


In the case of the Collateral Agent at:


Escrow, LLC
173 Keith St., Suite 300
Warrenton, VA 20186
Facsimile: 540- 347-2291
Attn:    Johnnie Zarecor


In the case of the Lenders, to:


To the address and telecopier number set forth on
Schedule A hereto.


In the case of the Company, to:


Nuvel Holdings, Inc.
20 S. Santa Cruz Ave., Suite 300
Los Gatos, CA  95030
Attn:  Jay Elliot, Chairman


(f)           Amendments and Modification; Additional Lender.  No provision
hereof shall be modified, altered, waived or limited except by written
instrument expressly referring to this Agreement and to such provision, and
executed by the Collateral Agent, the Company, and a Majority in Interest.  Any
transferee of a Secured Note who acquires a Secured Note after the date hereof
will become a party hereto by signing the signature page and sending an executed
copy of this Agreement to the Collateral Agent and receiving a signed
acknowledgement from the Collateral Agent.


(g)           Fee.  Upon the occurrence of an Event of Default, the Lenders
collectively shall pay the Collateral Agent the sum of $5,000 on account or its
designee by the Lenders for services rendered pursuant to this Agreement (the
“Collateral Agent Fees”; provided, that such Collateral Agent Fees shall be
reimbursed by the Company or paid out of proceeds from the sale of the
Collateral.  All payments due to the Collateral Agent or its designee under this
Agreement including reimbursements must be paid when billed.  The Collateral
Agent or its designee may refuse to act on behalf of or make a distribution to
any Lender who is not current in payments.  Payments required pursuant to this
Agreement shall be in proportion to the Lenders’ interests in the Secured
Notes.  The Collateral Agent or its designee is hereby authorized to deduct any
sums due the Collateral Agent from Collateral in the Collateral Agent’s
possession.
 
 
 
 


 
- 5 -

--------------------------------------------------------------------------------

 


 
 

 
           (h)           Counterparts; Execution.  This Agreement may be
executed by facsimile and in any number of counterparts, and each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute one agreement.  Execution and delivery of
this Agreement by facsimile transmission (including delivery of documents in
Adobe PDF format) shall constitute execution and delivery of this Agreement for
all purposes, with the same force and effect as execution and delivery of an
original manually signed copy hereof.


(i)           Successors and Assigns.  Whenever in this Agreement reference is
made to any party, such reference shall be deemed to include the successors,
assigns, heirs and legal representatives of such party.  No party hereto may
transfer any rights under this Agreement, unless the transferee agrees to be
bound by, and comply with all of the terms and provisions of this Agreement, as
if an original signatory hereto on the date hereof.


(j)           Captions; Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.


(k)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.


(l)           Entire Agreement.  This Agreement contains the entire agreement of
the parties and supersedes all other agreements and understandings, oral or
written, with respect to the matters contained herein.


(m)           Schedules.  The Collateral Agent is authorized to annex hereto any
schedules referred to herein.


 
 
 
 [SIGNATURE PAGE FOLLOWS]


 
 


 
- 6 -

--------------------------------------------------------------------------------

 
 
 
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Collateral Agent
Agreement to be signed, by their respective duly authorized officers or
directly, as of the date first written above.




COLLATERAL AGENT:
 
ESCROW, LLC
 




By:  /s/    Johnnie Zarecor                                           
Name:     Johnnie Zarecor
Title:       President
 
THE COMPANY:


NUVEL HOLDINGS, INC.
 
 




By:  /s/     Jay Elliot                                                       
Name:       Jay Elliot
Title:         Chairman




 
 
 

 


[SIGNATURE PAGE TO THE SECURITY AND COLLATERAL AGENT AGREEMENT]
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
 

 
LENDERS:


(Print Name of Lender)
 
 


By:                ____________________________________
Name:           ____________________________________
Title:             ____________________________________
 
 
 
 
 
 
 
 
 
 


[SIGNATURE PAGE TO THE SECURITY AND COLLATERAL AGENT AGREEMENT]
 
 
 
- 8 -

--------------------------------------------------------------------------------

 


 
 
 
SCHEDULE A


LENDER SCHEDULE




Lender
Principal Amount of the Secured Note
Lender’s Address
 
 
   
 
 
   
 
 
   
 
 
   
 
Total:
   



 
 
 
 
 
 
 
 
 

 


 
SCA - 1

--------------------------------------------------------------------------------

 


 
 
 
SCHEDULE B


COLLATERAL


As collateral security for the prompt payment in full when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations, the
Company hereby pledges, grants, collaterally assigns, hypothecates and transfers
to the Collateral Agent on behalf of the Lenders as hereinafter provided, a
security interest in and lien upon all of the Company’s right, title and
interest in, to and under all personal property and other assets of the Company,
whether now owned or hereafter acquired by or arising in favor of the Company,
whether now existing or hereafter coming into existence, whether owned or
consigned by or to, or leased from or to the Company and regardless of where
located (all being collectively referred to herein as “Collateral”) including:
 
(a)           the Company’s direct or indirect ownership interest in the
respective shares of capital stock of the Issuers (as defined below) and all
other shares of capital stock of whatever class of the Issuers, now or hereafter
owned by the Company (the “Pledged Stock”);
 
(b)           all shares, securities, moneys or property representing a dividend
on any of the Pledged Stock, or representing a distribution or return of capital
upon or in respect of the Pledged Stock, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Stock or otherwise received
in exchange therefor, and any subscription warrants, rights or options issued to
the holders of, or otherwise in respect of, the Pledged Stock;
 
(c)           without affecting the obligations of the Company under any
provision prohibiting such action hereunder or under the Subscription Agreement
or the Notes, in the event of any consolidation or merger in which any Issuer is
not the surviving corporation, all shares of each class of the capital stock of
the successor corporation (unless such successor corporation is the Company
itself) formed by or resulting from such consolidation or merger;
 
(d)           all accounts and general intangibles (each as defined in the
Uniform Commercial Code) of the Company constituting any right to the payment of
money, including (but not limited to) all moneys due and to become due to the
Company in respect of any loans or advances for the purchase price of Inventory
or Equipment or other goods sold or leased or for services rendered, all moneys
due and to become due to the Company under any guarantee (including a letter of
credit) of the purchase price of Inventory or Equipment sold by the Company and
all tax refunds (such accounts, general intangibles and moneys due and to become
due being herein called collectively “Accounts”);
 
(e)           all instruments, chattel paper or letters of credit (each as
defined in the Uniform Commercial Code) of the Company evidencing, representing,
arising from or existing in respect of, relating to, securing or otherwise
supporting the payment of, any of the Accounts, including (but not limited to)
promissory notes, drafts, bills of exchange and trade acceptances;
 
(f)           all inventory (as defined in the Uniform Commercial Code) of the
Company and all goods obtained by the Company in exchange for such inventory
(herein collectively called “Inventory”);
 
(g)           all Intellectual Property and all other accounts or general
intangibles of the Company not constituting Intellectual Property or Accounts;
 
(h)           all equipment (as defined in the Uniform Commercial Code) of the
Company (herein collectively called “Equipment”);
 
(i)           each contract and other agreement of the Company relating to the
sale or other disposition of Inventory or Equipment;
 
(j)           all deposit accounts (as defined in the Uniform Commercial Code)
of the Company;
 
 
 
 

 
 
SCB - 1

--------------------------------------------------------------------------------

 


 
 

 
 
(k)           all documents of title (as defined in the Uniform Commercial Code)
or other receipts of the Company covering, evidencing or representing Inventory
or Equipment;
 
(l)           all rights, claims and benefits of the Company against any Person
arising out of, relating to or in connection with Inventory or Equipment
purchased by the Company, including, without limitation, any such rights, claims
or benefits against any Person storing or transporting such Inventory or
Equipment;
 
(m)           all estates in land together with all improvements and other
structures now or hereafter situated thereon, together with all rights,
privileges, tenements, hereditaments, appurtenances, easements, including, but
not limited to, rights and easements for access and egress and utility
connections, and other rights now or hereafter appurtenant thereto; and
 
(n)           all other tangible or intangible property of the Company,
including, without limitation, all proceeds, products and accessions of and to
any of the property of the Company described in clauses (a) through (m) above
(including, without limitation, any proceeds of insurance thereon), and, to the
extent related to any property described in said clauses or such proceeds,
products and accessions, all books, correspondence, credit files, records,
invoices and other papers, including without limitation all tapes, cards,
computer runs and other papers and documents in the possession or under the
control of the Company or any computer bureau or service company from time to
time acting for the Company
 
For purposes hereof:


           “Business” shall mean the businesses from time to time, now or
hereafter, conducted by the Company and its subsidiaries.


           “Copyright Collateral” shall mean all Copyrights, whether now owned
or hereafter acquired by the Company,  which are associated with the Business.


           “Copyrights” shall mean all copyrights, copyright registrations and
applications for copyright registrations, including those shown below (if any),
and, without limitation, all renewals and extensions thereof, the right to
recover for all past, present and future infringements thereof, and all other
rights of any kind whatsoever accruing thereunder or pertaining thereto.


Copyrights:  None.


“Intellectual Property” shall mean, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how and
trade secrets used or useful in the Business; (b) all licenses or user or other
agreements granted to the Company with respect to any of the foregoing, in each
case whether now or hereafter owned or used including, without limitation, the
licenses or other agreements with respect to the Copyright Collateral, the
Patent Collateral or the Trademark Collateral; (c) all customer lists,
identification of suppliers, data, plans, blueprints, specifications, designs,
drawings, recorded knowledge, surveys, manuals, materials standards, processing
standards, catalogs, computer and automatic machinery software and programs, and
the like pertaining to the operation by the Company of the Business; (d) all
sales data and other information relating to sales now or hereafter collected
and/or maintained by the Company that pertain to the Business; (e) all
accounting information which pertains to the Business and all media in which or
on which any of the information or knowledge or data or records which pertain to
the Business may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data; (f) all
licenses, consents, permits, variances, certifications and approvals of
governmental agencies now or hereafter held by the Company pertaining to the
operation by the Company and its subsidiaries of the Business; and (g) all
causes of action, claims and warranties now or hereafter owned or acquired by
the Company in respect of any of the items listed above.
 
 
 

 
 
SCB - 2

--------------------------------------------------------------------------------

 
 

 


           “Issuers” shall mean the Company and all other entities formed by the
Company or entities in which the Company owns or acquires any capital stock or
similar interest.


           “Patent Collateral” shall mean all Patents, whether now owned or
hereafter acquired by the Company that are associated with the Business.


           “Patents” shall mean all patents and patent applications, including
those shown below (if any), and, without limitation, the inventions and
improvements described and claimed therein together with the reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof, all income, royalties, damages and payments now or hereafter due and/or
payable under and with respect thereto, including, without limitation, damages
and payments for past or future infringements thereof, the right to sue for
past, present and future infringements thereof, and all rights corresponding
thereto throughout the world.



Patent:


Title of Patent Application 
 
Date of Filing
Status
Application No.
         
System and method for providing a network proxy data tunnel
 
12/14/2011
Pending
13/326,189



“Trademark Collateral” shall mean all Trademarks, whether now owned or hereafter
acquired by the Company, which are associated with the
Business.  Notwithstanding the foregoing, the Trademark Collateral does not and
shall not include any Trademark which would be rendered invalid, abandoned, void
or unenforceable by reason of its being included as part of the Trademark
Collateral.


           “Trademarks” shall mean all trade names, trademarks and service
marks, logos, trademark and service mark registrations, and applications for
trademark and service mark registrations, including those shown below (if any),
and, without limitation, all renewals of trademark and service mark
registrations, all rights corresponding thereto throughout the world, the right
to recover for all past, present and future infringements thereof, all other
rights of any kind whatsoever accruing thereunder or pertaining thereto,
together, in each case, with the product lines and goodwill of the business
connected with the use of, and symbolized by, each such trade name, trademark
and service mark.


Trademarks:


Mark:  DISTRACTEDDRIVER
Serial No.:  85195283


Mark:  NUVAULT
Serial No.:  85174372
 
 
 
 


 
SCB - 3

--------------------------------------------------------------------------------

 


 
 
EXHIBIT D


Investor Questionnaire




 
 
 
 
 
 

 


 
D - 1

--------------------------------------------------------------------------------

 


 
 
Nuvel Inc.
 
Confidential Subscriber Questionnaire
 
To:           Nuvel Holdings, Inc.
 
I.           The Subscriber represents and warrants that he or it comes within
one category marked below, and that for any category marked, he or it has
truthfully set forth, where applicable, the factual basis or reason the
Subscriber comes within that category.  ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL EXCEPT AS NECESSARY FOR THE COMPANY
TO COMPLY WITH LAW AND/OR ANY RULES PROMULGATED BY ANY REGULATORY AGENCY.  The
undersigned shall furnish any additional information which the Company deems
necessary in order to verify the answers set forth below.
 
Category A
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.

 
Explanation.  In calculating net worth you may include equity in personal
property and real estate (other than your principal residence), cash, short-term
investments, stock and securities.  Equity in personal property and real estate
(other than your principal residence) should be based on the fair market value
of such property less debt secured by such property.  Mortgages on your
principal residence should not be considered in calculating your net worth to
the extent that such mortgages do not, in the aggregate, exceed the value of
such residence.
 
Category B  
The undersigned is an individual (not a partnership, corporation, etc.) who had
an individual income in excess of $200,000 in each of the two most recent years,
or joint income with his or her spouse in excess of $300,000 in each of those
years (in each case including foreign income, tax exempt income and full amount
of capital gains and losses but excluding any income of other family members and
any unrealized capital appreciation) and has a reasonable expectation of
reaching the same income level in the current year.

 
Category C  
The undersigned is a director or executive officer of the Company which is
issuing and selling the Units.

 
Category D
The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or is a self directed plan with investment decisions made
solely by persons that are accredited investors.

 
 
____________________________________________________________

 
____________________________________________________________

 
(describe entity)



 
Category E
The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940.

 
 
____________________________________________________________

 
____________________________________________________________

 
(describe entity)

 
 
 

 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 

 


Category F  
The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Securities and with total assets in excess of $5,000,000.

 
 
____________________________________________________________

 
____________________________________________________________

 
(describe entity)



Category G  
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, where the purchase is
directed by a “sophisticated person” as defined in Regulation 506(b)(2)(ii)
under the Securities Act.

 
Category H  
The undersigned is (i) a bank as defined in Section 3(a)(2) of the Securities
Act, a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, and (ii) acting in a fiduciary capacity on
behalf of a trust account or accounts.

 
Category I  
The undersigned is a revocable trust which may be amended or revoked at any time
by the grantors thereof and all of the grantors are accredited investors.  The
Company may request information regarding the basis on which each grantor is
accredited (e.g., an Investor Questionnaire completed by each grantor).

 
Category J  
The undersigned is an entity (other than a trust) all the equity owners of which
are “accredited investors” within one or more of the above categories.  If
relying upon this Category alone, each equity owner must complete a separate
copy of this Investor Questionnaire.

 
 
____________________________________________________________

 
____________________________________________________________

 
(describe entity)



Category I  
The undersigned is not within any of the categories above and is therefore not
an accredited investor.

 
For purposes hereof, “individual income” means adjusted gross income less any
income attributable to a spouse or to property owned by a spouse, increased by
the following amounts (but not including any amounts attributable to a spouse or
to property owned by a spouse):  (i) the amount of any interest income received
which is tax-exempt under Section 103 of the Internal Revenue Code of 1986, as
amended (the “Code”), (ii) the amount of losses claimed as a limited partner in
a limited partnership (as reported on Schedule E of Form 1040), (iii) any
deduction claimed for depletion under Section 611 et seq. of the Code, and (iv)
any amount by which income from long-term capital gains has been reduced in
arriving at adjusted gross income pursuant to the provisions of Section 12.02 of
the Code.
 
The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the execution of this Agreement in the event that the
representations and warranties in this Agreement shall cease to be true,
accurate and complete.
 
II.           SUITABILITY (please answer each question)
 
(a)           For an individual Subscriber, please describe your current
employment, including the company by which you are employed and its principal
business:
 
________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________
 
 
 

 
 
- 2 -

--------------------------------------------------------------------------------

 




 
 
(b)           For an individual Subscriber, please describe any college or
graduate degrees held by you:
 
________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________
 
 (c)           For all Subscribers, please list types of prior investments:
 
________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________
 


(d)           For all Subscribers, please state whether you have participated in
other private placements before:
 
YES_______                                           NO_______
 
(e)           If your answer to question (d) above was “YES”, please indicate
frequency of such prior participation in private placements of:
 
   Public                                    Private
 
  Companies                                 Companies
 
Frequently                                                       
 
Occasionally                                                       
 
Never                                                       
 
(f)           For individual Subscribers, do you expect your current level of
income to significantly decrease in the foreseeable future:
 
YES_______                                           NO_______
 
(g)           For trust, corporate, partnership and other institutional
Subscribers, do you expect your total assets to significantly decrease in the
foreseeable future:
 
YES_______                                           NO_______
 
(h)           For all Subscribers, do you have any other investments or
contingent liabilities which you reasonably anticipate could cause you to need
sudden cash requirements in excess of cash readily available to you:
 
YES_______                                           NO_______
 
(i)           For all Subscribers, are you familiar with the risk aspects and
the non-liquidity of investments such as the Securities for which you seek to
subscribe?
 
YES_______                                           NO_______
 
 
 


 
- 3 -

--------------------------------------------------------------------------------

 


 

 
 
(j)           For all Subscribers, do you understand that there is no guarantee
of financial return on this investment and that you run the risk of losing your
entire investment?
 
YES_______                                           NO_______
 
III.           MANNER IN WHICH TITLE IS TO BE HELD. (circle one)
 
  (a)           Individual Ownership
 
  (b)           Community Property
 
  (c)           Joint Tenant with Right of
 
Survivorship (both parties
 
must sign)
 
  (d)           Partnership*
 
  (e)           Tenants in Common
 
  (f)           Corporation*
 
  (g)           Trust*
 
  (h)           Limited Liability Company*
 
  (i)           Other
 
*If Securities are being subscribed for by an entity, the attached Certificate
of Signatory must also be completed.
 
IV.           FINRA AFFILIATION.
 
Are you affiliated or associated with an FINRA member firm (please check one):
 
Yes _________                                           No __________
 
If Yes, please describe:
 
______________________________________________________________________________
 
______________________________________________________________________________
 
______________________________________________________________________________
 
*If Subscriber is a Registered Representative with a FINRA member firm, have the
following acknowledgment signed by the appropriate party:
 
The undersigned FINRA member firm acknowledges receipt of the notice required by
Rule 3050 of the NASD Conduct Rules.
 
_________________________________
 
Name of FINRA Member Firm
 
By: ______________________________
 
Authorized Officer
 
Date: ____________________________
 
 
 

 
 
- 4 -

--------------------------------------------------------------------------------

 


 

 
 
           V.           The undersigned is informed of the significance to the
Company of the foregoing representations and answers contained in the
Confidential Investor Questionnaire contained herein and such answers have been
provided under the assumption that the Company will rely on them.
 
           VI.           In furnishing the above information, the undersigned
acknowledges that the Company will be relying thereon in determining, among
other things, whether there are reasonable grounds to believe that the
undersigned qualifies as a Purchaser under Section 4(2) and/or Regulation D of
the Securities Act of 1933 and applicable State Securities laws for the purposes
of the proposed investment.
 
           VII.           The undersigned understands and agrees that the
Company may request further information of the undersigned in verification or
amplification of the undersigned’s knowledge of business affairs, the
undersigned’s assets and the undersigned’s ability to bear the economic risk
involved in an investment in the securities of the Company.
 
           VIII.           The undersigned represents to you that (a) the
information contained herein is complete and accurate on the date hereof and may
be relied upon by you and (b) the undersigned will notify you immediately of any
change in any such information occurring prior to the acceptance of the
subscription and will promptly send you written confirmation of such
change.  The undersigned hereby certifies that he, she or it has read and
understands the Subscription Agreement related hereto.
 
           IX.           In order for the Company to comply with applicable
anti-money laundering/U.S. Treasury Department Office of Foreign Assets Control
(“OFAC”) rules and regulations, Subscriber is required to provide the following
information:
 
1.           Payment Information
 
(a)    Name and address (including country) of the bank from which Subscriber’s
payment to the Company is being wired (the “Wiring Bank”):
 
_______________________________________
 
_______________________________________
 
_______________________________________
 
_______________________________________
 
(b)  Subscriber’s wiring instructions at the Wiring Bank:
 
_______________________________________
 
_______________________________________
 
_______________________________________
 
(c)           Is the Wiring Bank located in the U.S. or another “FATF Country”*?
 
_____ Yes                      ______ No
 
(d)    Is Subscriber a customer of the Wiring Bank?
 
_____ Yes                      ______ No
 
2.           Additional Information
 
           For Individual Investors:
 
____  A government issued form of picture identification (e.g., passport or
drivers license).
 
____  Proof of the individual’s current address (e.g., current utility bill), if
not included in the form of picture identification.
 
 
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
 
 
           For Funds of Funds or Entities that Invest on Behalf of Third
Parties:
 
_____    A certificate of due formation and organization and continued
authorization to conduct business in the jurisdiction of its organization (e.g.,
certificate of good standing).
 
_____    An “incumbency certificate” attesting to the title of the individual
executing these subscription materials on behalf of the prospective investor.
 
_____    A completed copy of a certification that the entity has adequate
anti-money laundering policies and procedures (“AML Policies and Procedures”) in
place that are consistent with the USA PATRIOT Act, OFAC and other relevant
federal, state or non-U.S. anti-money laundering laws and regulations (with a
copy of the entity’s current AML Policies and Procedures to which such
certification relates).
 
_____    A letter of reference any entity not located in the U.S. or other FATF
country, from the entity’s local office of a reputable bank or brokerage firm
that is incorporated, or has its principal place of business located, in the
U.S. or other FATF Country certifying that the prospective investor maintains an
account at such bank/brokerage firm for a length of time and containing a
statement affirming the prospective investor’s integrity.
 
           For all other Entity Investors:
 
_____    A certificate of due formation and organization and continued
authorization to conduct business in the jurisdiction of its organization (e.g.,
certificate of good standing).
 
_____    An “incumbency certificate” attesting to the title of the individual
executing these subscription materials on behalf of the prospective investor.
 
_____    A letter of reference from the entity’s local office of a reputable
bank or brokerage firm that is incorporated, or has its principal place of
business located, in the U.S. or other FATF Country certifying that the
prospective investor maintains an account at such bank/brokerage firm for a
length of time and containing a statement affirming the prospective investor’s
integrity.
 
_____    If the prospective investor is a privately-held entity, a certified
list of the names of every person or entity who is directly or indirectly the
beneficial owner of 25% or more of any voting or non-voting class of equity
interests of the Subscriber, including (i) country of citizenship (for
individuals) or principal place of business (for entities) and, (ii) for
individuals, such individual’s principal employer and position.
 

* As of the date hereof, countries that are members of the Financial Action Task
Force on Money Laundering (“FATF Country”) are:  Argentina, Australia, Austria,
Belgium, Brazil, Canada, China, Denmark, European Commission, Finland, France,
Germany, Greece, Gulf Co-operation Council, Hong Kong (China), Iceland, India,
Ireland, Italy, Japan, Kingdom of the Netherlands (the Netherlands, Aruba,
Curacao and Saint Maarten), Luxembourg, Mexico, New Zealand, Norway, Portugal,
Republic of Korea, Russian Federation, Singapore, South Africa, Spain, Sweden,
Switzerland, Turkey, the United Kingdom, and the United States.
 
 
 
 


 
- 6 -

--------------------------------------------------------------------------------

 


 
 

 
 
 
_____
If the prospective investor is a trust, a certified list of (i) the names of the
current beneficiaries of the trust that have, directly or indirectly, 25% or
more of any interest in the trust, (ii) the name of the settlor of the trust,
(iii) the name(s) of the trustee(s) of the trust, and (iv) the country of
citizenship (for individuals) or principal place of business (for entities).

 
X.           ADDITIONAL INFORMATION
 
           A TRUST MUST ATTACH A COPY OF ITS DECLARATION OF TRUST OR OTHER
GOVERNING INSTRUMENT, AS AMENDED, AS WELL AS ALL OTHER DOCUMENTS THAT AUTHORIZE
THE TRUST TO INVEST IN THE SECURITIES.  ALL RESOLUTIONS AND DOCUMENTATION MUST
BE COMPLETE AND CORRECT AS OF THE DATE HEREOF.
 
XI.           INFORMATION VERIFICATION CONSENT
 
BY SIGNING THIS SUBSCRIPTION AGREEMENT, SUBSCRIBER HEREBY GRANTS THE COMPANY
PERMISSION TO REVIEW ALL PUBLICLY AVAILABLE INFORMATION REGARDING SUBSCRIBER,
INCLUDING, BUT NOT LIMITED TO INFORMATION PROVIDED BY THE OFFICE OF FOREIGN
ASSETS CONTROL (“OFAC”) FOR THE PURPOSE OF VERIFYING INFORMATION PROVIDED BY
SUBSCRIBER HEREIN.
 
 
 
 
 
 
 
 
 
 
[SIGNATURE PAGE FOLLOWS]
 


 


 


 
- 7 -

--------------------------------------------------------------------------------

 
 
 

 
 
 
INVESTOR QUESTIONNAIRE SIGNATURE PAGE
 


 


 

           
Signature
 
Signature (if purchasing jointly)
                 
Name Typed or Printed
 
Name Typed or Printed
           
Entity Name
 
Entity Name
                 
Address
 
Address
                 
City, State and Zip Code
 
City, State and Zip Code



 
 
 


 
 




 
- 8 -

--------------------------------------------------------------------------------

 

